FILE COPY




                            Fourth Court of Appeals
                                    San Antonio, Texas
                                        December 14, 2020

                                       No. 04-20-00420-CR

                                EX PARTE GUSTAVO GARZA

                   From the 227th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2019CR3143
                      Honorable Andrew Wyatt Carruthers, Judge Presiding


                                          ORDER
         On November 4, 2020, appellant filed a response stating he was unable to obtain a
signed, written order and “the onus” was on the trial court. We advised appellant that if he
intended his letter to serve as a petition of writ of mandamus regarding the trial court’s failure to
rule, it had to be refiled as such. Otherwise, without a supplemental clerk’s record containing a
signed, written order establishing this court’s jurisdiction, we would dismiss the case. On
December 10, 2020, we received a supplemental clerk’s record containing an order denying
appellant’s writ of habeas corpus and establishing our jurisdiction. See TEX. CODE CRIM. PROC.
ANN. art. 11.072. The appellate record is now complete. We therefore ORDER appellant to file
his brief by January 4, 2021. See TEX. R. APP. P. 31.2.



                                                      _________________________________
                                                      Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of December, 2020.



                                                      ___________________________________
                                                      MICHAEL A. CRUZ, Clerk of Court